TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00489-CV


Lonnie Roshawn Kennon, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-07-0215-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Lonnie Roshawn Kennon appeals the district court's order terminating his parental
rights to his minor child, J.M.C.  Kennon's court-appointed counsel has filed a motion to withdraw
and an Anders brief, concluding that Kennon's appeal is frivolous and without merit.  Counsel's
brief meets the requirements of Anders by presenting a professional evaluation of the record
and demonstrating that there are no arguable grounds for appeal.  See Anders v. California, 386 U.S.
738, 744 (1967); see also Taylor v. Texas Dep't of Protective & Regulatory Servs., 160 S.W.3d
641, 646-47 (Tex. App.--Austin 2005, pet. denied) (applying Anders procedure in appeal from
termination of parental rights).
		Kennon was provided with a copy of his counsel's brief and motion to withdraw
and advised of his right to examine the record and to file a pro se brief.  After more than thirty days,
Kennon has not filed a pro se brief or communicated with this Court in any way.  Because our review
of the record reveals nothing that would arguably support an appeal, we agree that the appeal is
frivolous and without merit.  See Anders, 386 U.S. at 741-44; Taylor, 160 S.W.3d at 646-47.  We
affirm the district court's order of termination and grant counsel's motion to withdraw. 


						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   March 26, 2009